Detailed Action

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/28/2020 has been entered.

Response to Amendment
	The amendment filed on 10/28/2020 has been entered.  All previous objections have been withdrawn.

Claim Objections
Claim 11 is objected to because of the following informalities: claim 11, line 1, the phrase “include” should be changed to “includes”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112


(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, line 7, recites “the pump piston”; however, in line 13, the phrase “a pump piston” is recited.  This is an antecedent basis issue and requires correction.  Claim 1, line 13, recites “a bore”; however, claim 5, line 1, additionally recites “a bore”.  This is a redundancy that needs to be corrected.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 8-9 and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Siam (GB672173).
Claim 1:  Siam discloses a pump comprising a pump housing (1) formed as a singular body, the pump housing comprising a mounting feature adjacent a first end 
Claim 2:  Siam further discloses that the axial drive system at least partially seals the drive system cavity of the pump housing opposite the piston guide plate (note seal element at bottom of 11) to provide an integrated oil reservoir between the axial drive system and the piston guide plate (the bottom region of the drive system cavity in Siam’s pump, which pump circulates hydraulic fluid, can be viewed as a hydraulic/oil reservoir).
Claim 3:  Siam further discloses that the cam plate is at least partially disposed in the integrated oil reservoir (note portion of 8 tilted downward is situated within the reservoir region).
Claim 8:  Siam further discloses one or more fluid passages (note passage regions between 14/1) formed between the pump housing and the piston guide plate, the one or more fluid passages providing a fluid pathway between the piston guide and a fluid intake of the pump cylinder (Fig. 1).
Claim 9:  Siam further discloses that the fluid passage includes a channel note channel below 19 on 14) formed on a surface of the piston guide plate, the channel configured to be substantially enclosed by the pump housing when the piston guide plate is assembled with the pump housing (Examiner notes that the housing 1 will enclose the central channel of 14 as depicted in Fig. 1).
Claim 11:  Siam further discloses that the pump housing include an at least partially integrally formed high pressure outlet manifold (27) associated with the pump cylinder.
Claim(s) 1, 5-6 and 12-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Murakami (US 4,495,855).
Claim 1:  Murakami discloses a pump (20) comprising a pump housing (20) formed as a singular body, the pump housing comprising a mounting feature (20’) adjacent a first end of the pump housing, the mounting feature configured for mounting the pump relative to a prime mover (22, Examiner viewing element 22 as part of the prime mover 57); a drive system cavity (note cavity within 20’) formed in the first end of the pump housing, the drive system cavity being sized to receive at least a portion (note 
Claim 5:  Murakami further discloses that the piston guide includes a seal (38/39) associated with the bore that can help mitigate fluid intrusion between the pump piston and the piston guide plate.  
Claim 6:  Murakami further discloses a seal (38/39) disposed between at least a portion of the piston guide plate and the pump housing. 
Claim 12:  Murakami discloses a pump (20) comprising a pump housing (20) formed as a singular body, the pump housing comprising 4Appl. No.: 15/955,159Page 5 of 13a mounting feature (20’) adjacent a first end of the pump housing, the mounting feature configured for mounting the pump relative to a prime mover (22, Examiner viewing element 22 as part of the prime mover 57); a drive system cavity (note cavity within 20’) formed in the first end of the pump housing, the drive system cavity being sized to receive at least a portion (note portion of 28 near 20) of an axial drive system (54/49/28/43), the axial drive system including a cam plate (49); and a plurality of pump cylinders (note cylinders for 1/1’) extending inwardly into the pump housing from the drive system cavity; a plurality of 
Claim 13:  Murakami further discloses that the axial drive system at least partially seals (via 59) the drive system cavity of the pump housing opposite the piston guide plate to provide an integrated oil reservoir between the axial drive system and the piston guide plate (note col. 3, lines 37-40, Examiner noting portion of lubricating oil reservoir within the case 22 between 54 and 23).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 10-11 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murakami (US 4,495,855) in view of Wiesenbach (FR329416).
Claims 10, 18:  Murakami discloses the previous limitations.  Murakami is silent about the pump housing including an at least partially integrally formed low pressure intake manifold associated with the plurality of pump cylinders.  However, Wiesenbach teaches a similarly-operating pump (Fig. 1) which includes its pump housing including an at least partially integrally formed low pressure intake manifold (note manifold chamber between m/l which distributes to the plural openings associated with c/c’) associated with the plurality of pump cylinders.  It would have been obvious before the effective filing date of the invention to a skilled artisan to include a manifold connections like that taught by Murakami as it can simultaneously work as an inlet and outlet manifold, simplifying the overall design and reducing the number of parts.
Claims 11, 19:  Murakami discloses the previous limitations.  Murakami is silent about the pump housing including an at least partially integrally formed high pressure outlet manifold associated with the plurality of pump cylinders.  However, Wiesenbach teaches a similarly-operating pump (Fig. 1) which includes its pump housing including an at least partially integrally formed high pressure outlet manifold (note manifold chamber between m/l which receives the plural output from openings associated with c/c’) associated with the plurality of pump cylinders.  It would have been obvious before the effective filing date of the invention to a skilled artisan to include a manifold connections like that taught by Murakami as it can simultaneously work as an inlet and outlet manifold, simplifying the overall design and reducing the number of parts.
Claim 20:  Murakami discloses a pump (20) comprising a pump housing (20) formed as a singular body, the pump housing comprising a mounting feature (20’) adjacent a first end of the pump housing, the mounting feature configured for mounting the pump relative to a prime mover (22, Examiner viewing element 22 as part of the prime mover 57); a drive system cavity (note cavity within 20’) formed in the first end of the pump housing; a plurality of pump cylinders (note cylinders for 1/1’) extending inwardly into the pump housing from the drive system cavity; 6Appl. No.: 15/955,159Page 7 of 13Reply to Office Action of: July 17, 2020a plurality of pump pistons (c/c’), a respective one of the plurality of pump pistons reciprocatingly received in a respective one of the plurality of pump cylinders (Fig. 2); a piston guide plate (23/36/37) configured to be affixed within the drive system cavity and sealingly engaged with the pump housing, the piston guide plate including a respective piston guide (36/37) associated with each of the plurality of pump cylinders, each piston guide including a bore (36/37) configured to at least partially receive a respective pump piston therethrough for facilitating alignment and axial movement of the respective pump piston within the respective pump cylinder; and an axial drive system (54/49/28/43) at least partially disposed (note portion of 28 near 20) within the drive system cavity, the axial drive system including a cam plate (49) configured for axially driving the plurality of pump pistons when the cam plate is rotationally driven, providing an integral oil reservoir within the drive system cavity between the axial drive system and the piston guide plate note col. 3, lines 37-40, Examiner noting portion of lubricating oil reservoir within the case 22 between 54 and 23).
Murakami is silent about the pump housing including an at least partially integrally formed lower pressure/high pressure inlet/outlet manifold associated with the .

Allowable Subject Matter
Claims 4, 7 and 14-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  
The following is a statement of reasons for the indication of allowable subject matter:  Claims 4 and 14 recite a fixing arrangement wherein the guide plate is affixed to the pump housing by bolts and the head of each bolt is partially disposed within the integrated oil reservoir.  Claim 15 is dependent to claim 14.  The closest prior art of record, Murakami and Siam, and their associated modifying references, do not teach the claimed attachment structure nor is there evidence to suggest that it would be obvious to one of ordinary skill in the art to locate the bolt heads inside the oil reservoir in combination with all of the other claim elements.
Claim 7 recites for a seal which is disposed between the piston guide plate and pump housing include an O-ring disposed in a groove around a periphery of the piston 
Claim 16 recites for the piston guide plate to include one or more channels formed on a surface of the piston guide plate, the one or more channels defining fluid passages at least partially surrounding each respective piston guide, and providing a fluid pathway between each respective piston guide and one or more of a fluid intake of the pump and a drain.  Claim 17 is dependent to claim 16.  The closest prior art of record, Murakami and Siam, and their associated modifying references, do not teach the claimed channel/passage structure and there is no evidence to suggest that it would be obvious to one of ordinary skill in the art to incorporate such channels/passages in combination with all of the other claim elements.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN C ZOLLINGER whose telephone number is (571)270-7815.  The examiner can normally be reached on Generally M-F 9-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN C ZOLLINGER/Primary Examiner, Art Unit 3746